UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-29030 SUSSEX BANCORP (Exact name of registrant as specified in its charter) New Jersey 22-3475473 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Munsonhurst Rd., Franklin, NJ (Address of principal executive offices) (Zip Code) (973) 827-2914 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation SD-Tduring the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x As of November 8, 2010 there were 3,352,346 shares of common stock, no par value, issued. SUSSEX BANCORP FORM 10-Q INDEX PART I - FINANCIAL INFORMATION 3 Item 1 - Financial Statements 3 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 - Quantitative and Qualitative Disclosures about Market Risk 27 Item 4 - Controls and Procedures 27 PART II – OTHER INFORMATION 29 Item 1 - Legal Proceedings 29 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 - Defaults upon Senior Securities 29 Item 4 – (Removed and Reserved) 29 Item 5 - Other Information 29 Item 6 - Exhibits 29 Index PART I - FINANCIAL INFORMATION Item 1 - Financial Statements SUSSEX BANCORP CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) September30, 2010 December 31, 2009 ASSETS Cash and due from banks and interest bearing deposits with other banks $ $ Federal funds sold Cash and cash equivalents Time deposits with other banks Trading securities - Securities available for sale Federal Home Loan Bank Stock, at cost Loans receivable, net of unearned income Less:allowance for loan losses Net loans receivable Foreclosed real estate, net of allowance for losses of $140 in 2010 and $893 in 2009 Premises and equipment, net Accrued interest receivable Goodwill Bank-owned life insurance Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Borrowings Accrued interest payable and other liabilities Junior subordinated debentures Total Liabilities Stockholders' Equity: Preferred stock, no par value, 1,000,000 shares authorized; none issued - - Common stock, no par value, authorized 5,000,000 shares; issued shares 3,352,346 in 2010 and 3,259,786 in 2009; outstanding shares 3,250,355 in 2010 and 3,245,811 in 2009 Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Unaudited Consolidated Financial Statements - 3 - Index SUSSEX BANCORP CONSOLIDATED STATEMENTS OF INCOME (Dollars In Thousands Except Per Share Data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, INTEREST INCOME Loans receivable, including fees $ Securities: Taxable Tax-exempt Federal funds sold 3 5 20 26 Interest bearing deposits 20 1 30 15 Total Interest Income INTEREST EXPENSE Deposits Borrowings Junior subordinated debentures 62 64 Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES Net Interest Income after Provision for Loan Losses OTHER INCOME Service fees on deposit accounts ATM and debit card fees Bank-owned life insurance 41 Insurance commissions and fees Investment brokerage fees 24 30 Realized holding gains on trading securities - 2 7 21 Gain (loss) on sale of securities, available for sale (2
